February 15, 2013 VIA EDGAR – FORMDEL AM Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Delaying Amendment for Stadion Investment Trust Registration Statement on FormN-14 (File No.333-186105) Dear Ladies and Gentlemen: Pursuant to Rule473 under the Securities Act of 1933 (the “Securities Act”), as amended, on behalf of Stadion Investment Trust (the “Registrant”), we hereby file a delaying amendment with respect to the Registrant’s Registration Statement on FormN-14 (the “Registration Statement”) (File No.333-186105).The Registration Statement was filed with the Securities and Exchange Commission on January 18, 2013 and was scheduled to go effective February 17, 2013, pursuant to Rule488 under the Securities Act. The Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment that specifically states that the Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. Pursuant to the requirements of the Securities Act and Rule473 thereunder, this delaying amendment has been signed on behalf of the Registrant, in the City of Watkinsville and the State of Georgia on the 15th day of February, 2013. No fees are required in connection with this filing.If you have any questions or comments in connection with this delaying amendment, please call Jeffrey Skinner at Kilpatrick Townsend & Stockton LLP at 336-607-7512. Very truly yours, /s/ Judson P. Doherty Judson P. Doherty President Stadion Investment Trust
